Title: From George Washington to Major General John Sullivan, 19 August 1778
From: Washington, George
To: Sullivan, John


          
            Dr Sir,
            Head Quarters White Plains Aug. 19th 1778 ¼ past 9 A.M.
          
          Your favour of the 17th came to hand an hour and a half ago; and at the same time, that
            I regret extremely the Count not being arrived, for whose fate, I feel the greatest
            anxiety, I am happy to learn, that you had been able to extricate yourself from the
            difficulties you laboured under, and that you had so favourable a prospect before you—I
            shall wait the issue with the most anxious expectation; and earnestly hope both  for your own sake and that of the public, the success may answer your
            warmest wishes.
          If your next does not announce the return of the French fleet, I shall be glad to know
            how they were provided with water and other necessaries when they sailed: my
            apprehensions on this score, are very great.
          I observe letters, for Congress, generally accompany those you send to me—I presume
            they contain the same information you give me, yet as I was not certain of it, I have
            hitherto made a point of transmitting copies of those I received—You will please to
            advise me on this head that I may know whether it is necessary to continue this
            practice, or not.
          I have discovered that the expresses stationed between us are sometimes employed in
            sending private letters; the impropriety and inconvenience of this are obvious—you will
            give the strictest orders to prevent it, in future. I am, with great regard Dr Sir Your
            most Obedt.
        